Per Curiam.
The defendant’s amended answer violates the fundamental rules of pleading. The draftsman was evidently unable to avail himself properly of the privilege given by the first order to amend his answer. Nevertheless, in the interest of justice, we think that some opportunity should be given this defendant to make a proper statement of its defense. For that reason the judgment should be reversed and the order modified by granting defendant leave to serve a further amended answer upon payment of taxable costs to date, including costs of this appeal, and as so modified affirmed. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Judgment reversed, with costs to the respondent, and the order modified by granting defendant leave to serve a further amended answer within twenty days from service of order upon payment of taxable costs to date, including costs of this appeal, and as so modified affirmed.